The majority opinion, not passing upon the question of the right of the claimant to have his case reopened on the grounds of progression or aggravation of his injury, this dissent is made without prejudice to the claimant's right in that regard.
I dissent from the opinion of the majority wherein it is held, in effect, that the claimant was misled by certain correspondence between him and the Compensation Department. The point of my dissent cannot be made plain without copying into this opinion the correspondence in question.
On July 25, 1940, the Compensation Department notified the claimant that he had been awarded certain compensation, *Page 679 
based on an eighteen per cent permanent partial disability. On July 29th, the claimant notified the Department that:
    "I do not find it possible to accept the award mentioned in your letter for the reason that I am unable to continue in my line of work and I am too old to seek other employment; and feel that my injury is more than 18% permanent partial disability."
In answer to this letter, on July 31st, the secretary of the Department wrote the claimant, from which it appears that he treated the claimant's letter as a protest against the award of eighteen per cent permanent partial disability, and notified him that:
    "Under the law, you are entitled to a hearing and the same shall be held at a time and place to be later fixed, of which all interested persons shall have due notice."
On the same day, the claimant addressed a letter to the State Compensation Commissioner, which is copied in full:
    "Enclosed you will find card filled out by Dr. J. W. Rife for payment on my claim.
    Kindly advise by return mail, if by accepting these checks do I automatically accept the 18% disability.
    As stated in my letter of July 29th, I am unable to accept the 18% permanent partial disability award on account of my age, and the inability to continue in my line of work with my injury as it is.
    Would appreciate a prompt reply as I will not accept the checks if it affects the award in any way.
    Thanking you for your prompt attention in the matter, I am
Very respectfully."
In reply to this letter, on August 1, 1940, the secretary of the Department wrote the claimant as follows:
    "We have your letter of July 31, 1940, inquiring as to whether you may accept checks under *Page 680 
the 18% permanent partial disability award, without accepting the 18% disability.
    We do not believe that you can, however, you may accept payments under this award, and at any time within one year from the date of your last payment of compensation, apply to the Commissioner for a further consideration of your claim, and if a proper showing is made, your claim will be reopened, and a further award of compensation made.
    On yesterday, we granted you a hearing, pursuant to your protest of July 29, 1940, to the Commissioner's order of July 25th, granting you an 18% permanent partial disability. If, with information contained in this letter, you desire to accept payments under the 18% award, with the understanding that you may apply later for an adjustment of your claim, the hearing will be cancelled. Otherwise, it will be set in Wayne or Huntington, sometime during the month of September."
On August 2nd, probably before the receipt of the August 1st letter, the claimant wrote the Compensation Commissioner:
    "I am just in receipt of your letter of July 31st.
    I have never secured a counsel as I have always felt that a satisfactory settlement could be worked out without the aid of an attorney. If you feel that I need an attorney kindly advise me and I can employ one at anytime.
    Thanking you for your prompt attention, in the matter; and trusting to have an early settlement of same, I am
Yours very respectfully,"
On August 6, 1940, claimant wrote to the secretary of the Compensation Department as follows:
    "I am just in receipt of your letter of August 1.
    This is to advise that I will accept payments under the 18% disability and also that I will make application for the reopening of my case at the date of my last payment of compensation.
    Thanking you for all your courtesies in this matter, and with kindest regards, I am
Very respectfully," *Page 681 
On August 7th, the Department wrote the claimant that the hearing indicated above had been cancelled.
Later on, claimant did make application to have his claim reopened, the same was reopened and a hearing held, resulting in an increase of the permanent partial disability from eighteen per cent to twenty per cent, and he was paid compensation accordingly. Very soon after this payment was made, an application was made for a further reopening of the claim, which was denied, and from this denial the claim comes to us in regular course.
The finding of the court is based upon the theory that the correspondence quoted above misled claimant to his prejudice. I do not so interpret it. To my mind, it clearly advised the claimant of his rights. With all deference to the majority, I think the claimant is the best judge of whether or not he was deceived thereby; and neither he, nor the able counsel who represent him in this Court, make any claim whatever that they were so deceived, but base their claim entirely upon the failure of the Compensation Commissioner and the Appeal Board to grant him the compensation to which, under the showing made, they say he is entitled. I do not believe that it is necessary, in order to provide for a reopening of this case, that this Court should find that the claimant was deceived about a matter, when the claimant himself had no knowledge of any such deception, and when, to so hold, would operate to cast reflection upon a public official who, in my opinion, was endeavoring to be fair to the claimant, and who, in fact, correctly advised him of the consequences of any action he might take, and of his rights with respect to future adjustment of his claim. *Page 682